FAUGHLIN, J.
(dissenting). I am of opinion that the complaint states a good cause of action. The surrogate could not have refused probate of the will upon the ground that the testator, by the disposition of his property therein made, violated his contract made for the benefit of the plaintiff. In directing the distribution of the funds the surrogate merely followed the provisions of the will. The decree is conclusive as to the construction of the will, but not as to equitable rights and interests in the property, which a court of equity only is competent to enforce. The funds are still intact in the hands of a trustee, and have not passed into the hands of an innocent purchaser for value. I therefore see no objection to equity imposing a trust upon the funds in favor of the plaintiff, in accordance with his rights secured by the contract.
For these reasons, I think the demurrer was properly overruled.